Name: Commission Regulation (EEC) No 753/82 of 31 March 1982 amending for the third time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 82 Official Journal of the European Communities No L 86/53 COMMISSION REGULATION (EEC) No 753/82 of 31 March 1982 amending for the third time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds Regulation (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1757/81 (3), as last amended by Regulation (EEC) No 418/82 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1757/81 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 382, 31 . 12. 1981 , p. 37. (3) OJ No L 175, 1 . 7. 1981 , p. 27. (4) OJ No L 54, 25 . 2. 1982, p. 23 . 0 OJ No L 175, 2. 8 . 1972, p . 49 . No L 86/54 Official Journal of the European Communities 1 . 4. 82 ANNEX Countervailing charge on hybrid maize (or sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge (') ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 2-2 Austria 7-1 Romania 14-7 Canada 14-7 Other countries (2) II . Three cross hybrids 1-6 Austria 9-4 Romania 13-2 Hungary 13-2 Other countries (3) III. Single hybrids 33-6 Spain 431 Hungary 431 Other countries (*) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain, Hungary, USA and Yugoslavia. (3) With the exception of Canada, Spain, USA and Yugoslavia. (4) With the exception of Austria, USA, Yugoslavia, Romania and Canada.